DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0108282 (“Ito”), as evidenced by admissions in the Instant Application or US 2015/0344651 (“Kondo”).	4
IV. Claim Rejections - 35 USC § 103	7
A. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as evidenced by admissions in the Instant Application and Kondo.	7
V. Allowable Subject Matter	8
Conclusion	9


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-9, in the reply filed on 06/01/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0108282 (“Ito”), as evidenced by admissions in the Instant Application or US 2015/0344651 (“Kondo”).
With regard to claim 1, Ito discloses,
1. (Currently Amended) A method of forming an insulating film [i.e. “gas barrier film”; title abstract], the method comprising: 
[1] a process of forming a coated film on a substrate by applying a coating liquid [¶¶ 77-79], which is obtained by dissolving a precursor for forming an insulating film containing silicon oxide in a solvent, to the substrate [most preferred is polysilazane (¶¶ 43, 50-68) in an organic solvent; ¶¶ 70-72, 76; Table 1 on pp. 23-24]; 
[2] a solution volatilization process of volatilizing the solvent in the coated film [¶¶ 80-81]; 
[3] subsequently, an energy supply process of supplying energy [i.e. a UV excimer irradiation treatment; ¶¶ 85, 91, 107-116] to the coated film in a low-oxygen atmosphere [e.g. 1000 ppm – 4000 ppm; ¶ 112] having a concentration of oxygen lower than an atmospheric atmosphere to form dangling bonds at molecular groups constituting the precursor [¶ 119 and see discussion below]; 
[4] a process of forming, on a surface of the coated film, a protective film for suppressing oxidation of the dangling bonds in the coated film due to the atmospheric atmosphere [see discussion below]; and 
[5] subsequently, a curing process [“heat treatment”] of forming the insulating film by heating the substrate and crosslinking the precursor [¶¶ 91-95].  

With regard to features [3] and [5] of claim 1, Ito states that there is a first excimer treatment followed by a heat treatment:
[0085] As the conversion reaction of a silicon compound into silicon oxide or silicon oxynitride, the known methods may be properly selected, and then, employed. In detail, as the conversion treatment, there may be a plasma treatment, a UV ray irradiation treatment, and a heating treatment. However, when the conversion is performed by a heating treatment, a high temperature of 450 ºC. or higher is required to form a silicon oxide film or a silicon oxynitride layer by the substitution reaction of a silicon compound, and thus it is difficult to be applied for a flexible substrate such as a plastic. Therefore, it is preferable that the heating treatment is performed by being combined with other conversion treatments.
[0091] The conversion treatment of the coating film including a silicon compound may be effectively conducted by being combined with other conversion treatments, preferably, an excimer irradiation treatment to be described below, and then, by performing the heating treatment.
(Ito: ¶¶ 85, 91, emphasis added)
The excimer treatment includes UV light or VUV light of 100-180 nm e.g. 172 nm (¶¶ 107-108) and a low oxygen environment, “more preferably 50 ppm to 10,000 ppm” (¶ 112).

With regard to features [3] and [4] of claim 1, the UV excimer treatment inherently (1) produces dangling bonds within the polysilazane layer and (2) produces a surface coating that protects the dangling bonds formed below the surface oxide, as evidenced in the Instant Application (¶¶ 53-56 at pp. 23-26 and equally US 2021/0159074 at ¶¶ 95-99) and as evidenced in Kondo:
[0026] Specifically, when a layer of a silicon compound having a polysilazane skeleton (polysilazane layer) is irradiated with VUV ray, as atomic bonds are broken and a reaction progresses, it is generally modified to a silicon oxide or silicon oxynitride film.  Herein, when the modification of the unmodified layer A is performed by direct VUV irradiation of the polysilazane layer (not intermediated by the layer B), the surface of the polysilazane layer receives more easily the VUV ray energy than the inside of the polysilazane layer so that a huge difference in modification speed is generated between the surface and the inside of the polysilazane layer.  In other words, as there is a state in which modification progresses in order from the surface to the inside of the polysilazane layer, freedom level of reaction active species such as Si radical generated inside the polysilazane layer is lowered, and they remain as a dangling bond inside the gas barrier layer.  For such reasons, the dangling bond cannot be reduced even when the energy of VUV ray for irradiation or the like is increased.
(Kondo: ¶ 26; emphasis added)
Thus, Ito uses the heating process step to entirely convert the polysilazane to silicon oxide that cannot be carried out by the UV excimer irradiation.  The various reactions that the 
Based on the foregoing evidence in the Instant Application and in Kondo, it is held, absent evidence to the contrary, that the UV excimer irradiation of the polysilazane film of Ito in the low oxygen environment produces both the dangling bonds and a silicon oxide surface layer that protects the dangling bonds formed in the bulk, said dangling bonds subsequently converted to silicon oxide during the heat treatment curing described at paragraphs [0090]-[0095].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
This is all of the features of claim 1.

With regard to claim 4, Ito further discloses,
4. (Original) The method of Claim 1, further comprising: subsequent to the process of forming the protective film, a process of loading the substrate in the atmospheric atmosphere, wherein, subsequent to the process of the loading, the curing process is performed.
Ito states,
[0093] As a heating treatment, there are mentioned a method for heating a coating film by a heat conduction by bring a substrate into contact with a heating element such as a heat block; a method for heating the atmosphere by an external heater by the resistance wire or the like; a method using the light in the infrared region such as an IR heater; and the like, but the present invention is not limited thereto. …
[0120] (II) Formation of Si--O--Si Bond by Hydrolysis and Dehydration Condensation 
[0121] The Si--N bond in perhydropolysilazane is hydrolyzed by water, and thus, the polymer main chain is cleaved to form Si--OH.  Two Si--OH bonds are dehydration-condensed to form a Si--O--Si bond and then cure. This reaction is generated in the air, …
(Ito: ¶¶ 93 120, 121; emphasis added)



With regard to claims 8 and 9, Ito further discloses,
8. (Original) The method of Claim 1, wherein the low-oxygen atmosphere is an atmosphere containing inert gas [¶¶ 112-113].  
9. (Original) The method of Claim 1, wherein the energy is energy of ultraviolet rays of which a main wavelength is shorter than 200 nm [¶¶ 107-108].

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as evidenced by admissions in the Instant Application and Kondo.
Claim 7 reads,
7. (Original) The method of Claim 1, wherein in the low-oxygen atmosphere in which the energy supply process is performed, the concentration of oxygen is 400 ppm or less.  
The prior art of Ito, as evidenced by admissions in the Instant Application and Kondo, as explained above, discloses each of the features of claim 1. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxygen concentration of, e.g., 50 ppm, 100 ppm, 200 ppm, 300 ppm, etc. because these concentrations fall within the range suggested in Ito.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

V. Allowable Subject Matter
Claims 2, 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 5, and 6 read,
2. (Original) The method of Claim 1, wherein the protective film is an organic film.  
3. (Original) The method of Claim 1, wherein when the energy supply process is a first energy supply process, the process of forming the protective film includes: 
a second energy supply process of further supplying energy to the coated film in the low-oxygen atmosphere having the concentration of oxygen lower than the atmospheric atmosphere, subsequent to the first energy supply process; and 
a process of forming an oxide film which is the protective film by oxidizing the surface of the coated film after the second energy supply process.  

6. (Original) The method of Claim 5, wherein, after the process of reflowing, the energy supply process is performed in a state in which a temperature of the substrate is lowered.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in any of claims 2, 3, 5, and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814